724 S.E.2d 925 (2012)
STATE
v.
Allan COMEAUX.
No. 196P12-1.
Supreme Court of North Carolina.
May 3, 2012.
M. Gordon Widenhouse, Jr., Chapel Hill, for Comeaux, Allan.
Jane Rankin Thompson, Assistant Attorney General, for State of North Carolina.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 3rd of May 2012 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 3rd of May 2012."